Citation Nr: 0616484	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  99-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  Entitlement to service connection for tinea unguium.  

3.  Entitlement to service connection for tinea cruris.  

4.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying, chronic 
disability, pursuant to 38 U.S.C. § 1117.  

5.  Entitlement to service connection for diffuse 
musculoskeletal pain and stiffness, to include as due to 
undiagnosed illness or other qualifying, chronic disability, 
pursuant to 38 U.S.C. § 1117.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
July 1991, with service in the Southwest Asia Theater of 
operations from November 1990 to June 1991.  Additionally, 
the veteran had active duty for training from June 1981 to 
August 1981, and again from May 1982 to August 1982.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In July 1998, the veteran testified before 
RO personnel.  He subsequently testified in July 2003 before 
the undersigned Veterans Law Judge during a video conference 
hearing.  

The Board notes that in an August 2005 supplemental statement 
of the case (SSOC), the RO rephrased the original issue 
developed on appeal of service connection for sore joints as 
diffuse musculoskeletal pain and stiffness.  As such, the 
issue on appeal has been stated as such, as noted on the 
cover page.  

(The decision below addresses the veteran's claims for 
service connection for tinea pedis, for tinea unguium, and 
for tinea cruris.  Consideration of the remaining issues on 
appeal is deferred pending completion of the development 
sought in the remand that follows the decision below.)  


FINDING OF FACT

Neither tinea pedis, tinea unguium, nor tinea cruris was 
demonstrated in service, and there is a lack of competent 
medical evidence relating tinea pedis, tinea unguium, or 
tinea cruris to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have tinea pedis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

2.  The veteran does not have tinea unguium that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).

3.  The veteran does not have tinea cruris that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's claims for service connection for tinea pedis, for 
tinea unguium, and for tinea cruris has been accomplished.  

In this respect, through January 2003, June 2004, and August 
2004 notice letters; a June 1998 statement of the case (SOC); 
and SSOCs dated in August 1998, April 2000, February 2003, 
and August 2005, the RO notified the veteran and his attorney 
of the legal criteria governing his claims, the evidence that 
had been considered in connection with his claims, and the 
bases for the denial of his claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit evidence in his possession pertinent to his claims. 

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that these claims must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the award of an effective 
date or disability rating elements particular to the 
veteran's claims has not been provided, see Dingess and 
Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board does 
not now have those issues before it.  Consequently, a remand 
for additional notification on this question is not 
necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims.  VA 
treatment records pertinent to the veteran's claims have been 
associated with the claims file.  The veteran has been 
provided VA examinations, the reports of which are of record.  
Significantly, neither the veteran nor his attorney has 
otherwise alleged that there are any outstanding medical 
records probative of the veteran's claims that need to be 
obtained.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether tinea pedis, tinea unguium, or tinea cruris is 
traceable to military service, the Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, the veteran has been diagnosed with tinea pedis, 
tinea unguium, and tinea cruris, but, as will be explained 
below, there is no indication except by way of unsupported 
allegation that these conditions may be associated with 
military service.  Consequently, given the standard of the 
new regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran contends that he first developed tinea pedis, 
tinea unguium, and tinea cruris during service in the 
Southwest Theater of operations.  He reports intermittent 
flare-ups of those disabilities.  The veteran's service 
medical records do not denote complaints, findings, or 
treatment for tinea pedis, tinea unguium (onychomycosis), or 
tinea cruris.  The veteran is qualified, as a lay person, to 
report symptoms of tinea pedis, tinea unguium, or tinea 
cruris.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Nevertheless, in this case, the Board finds a lack of medical 
evidence of a relationship between tinea pedis, tinea 
unguium, or tinea cruris and the veteran's active military 
service.  Here, a review of the post-service medical evidence 
reflects diagnoses for various skin disabilities, to include 
tinea pedis, tinea unguium, tinea cruris, chronic pruritis, 
and dermatitis.  A VA examination in January 1992 reflected 
the veteran's skin and nails as normal.  A report of an April 
1994 VA general medical examination, some three years 
following the veteran's release from active service, noted 
the veteran's skin as normal.  Thereafter, the first 
documented evidence of a skin abnormality was not until 
February 1996, when the veteran was diagnosed with a fungal 
infection of the groin and feet.  In April 1996, the veteran 
was diagnosed with onychomycosis.  Otherwise, while examiners 
have reported the veteran's history of a toenail and feet 
rash beginning in September 1990, or a history of trouble 
with skin rashes since returning from the Persian Gulf, as 
noted above, no competent medical opinion has linked tinea 
pedis, tinea unguium, or tinea cruris to the veteran's period 
of active service.  Furthermore, neither the veteran nor his 
attorney has alluded to the existence of any such medical 
evidence or opinion.  

The Board has considered the veteran's assertions in 
connection with the claims for service connection for tinea 
pedis, for tinea unguium, and for tinea cruris.  Although the 
veteran contends that he first experienced difficulties with 
these conditions while stationed in the Persian Gulf region 
and that he has experienced them ever since, there is nothing 
in the record to show that he has the expertise or 
specialized training necessary to link his currently 
diagnosed tinea pedis, tinea unguium, or tinea cruris to his 
military service.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

For all the foregoing reasons, the claims for service 
connection for tinea pedis, for tinea unguium, and for tinea 
cruris, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as there is a preponderance of the 
evidence weighing against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for tinea pedis is denied.  

Service connection for tinea unguium is denied.  

Service connection for tinea cruris is denied.  


REMAND

The veteran maintains that he suffers from fatigue and from 
musculoskeletal pain and stiffness due to undiagnosed illness 
as a result of his service in the Southwest Asia Theater of 
operations.  

In February 2004, the Board remanded the veteran's claims 
for, in particular, a medical examination and opinion.  The 
remand order included instructions to the RO that if clinical 
diagnoses could not be made with regard to the veteran's 
symptoms, then additional action should be taken as follows:

. . . . the examiner(s) should nevertheless 
identify all signs and symptoms of any currently 
present fatigue or multi-joint pain disability, 
and include a discussion concerning the duration 
of the disorder and whether there are objective 
indications of chronic disability (clinical signs 
of illness or non-medical indicators of illness 
capable of independent verification that indicate 
the existence of chronic disability that can not 
be diagnosed); or whether the veteran's fatigue 
or joint pain is a residual of his taking 
prescribed medications.  The rationale for all 
opinions expressed should also be provided.  

As a result of the Board's remand, the veteran underwent a VA 
examination in July 2004.  In reviewing the report of 
examination, the Board notes that the veteran complained of 
significant muscle and joint pain, as well as fatigue that 
was made worse by exercise.  Clinical examination revealed 
normal joints with tenderness on palpation of the veteran's 
various muscle groups.  The examiner's impression was diffuse 
musculoskeletal pain and stiffness.  It was reported that the 
veteran did not meet the medical criteria for fibromyalgia or 
chronic fatigue syndrome.  In addition, the examiner reported 
that the veteran's musculoskeletal pain and stiffness could 
be associated with post-traumatic stress disorder/depressive 
disorder or hypothyroidism.  At the same time, the examiner 
noted that there was no underlying inflammatory basis for the 
veteran's current musculoskeletal pain and stiffness.  

In this case, the Board finds that the record remains 
inadequate to evaluate the veteran's undiagnosed illness 
claims.  While the examiner found that the veteran did not 
meet the criteria for chronic fatigue syndrome, it is not 
clear whether he also found a lack of objective indications 
of chronic disability associated with the veteran's claimed 
fatigue.  The lack of a diagnosis of chronic fatigue syndrome 
would not necessarily preclude the presence of symptoms of 
fatigue.  In this regard, it would appear that the RO has 
accepted that there are objective indications of fatigue.  
For example, the veteran's disability rating for service-
connected hypothyroidism was increased from 10 percent to 30 
percent based in part of symptoms of fatigue.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7903 (2005).  As such, it is 
necessary that the examiner provide a more definitive finding 
regarding any objective indications of fatigue and its 
etiology (to include as a symptom of some other disability 
such as hyperthyroidism, psychiatric illness, or as a result 
of medication the veteran is taking.)  

The Board also notes that, while rating fatigue due to 
undiagnosed illness separate from fatigue as a symptom of 
hyperthyroidism would be precluded (see 38 C.F.R. § 4.14 
(2005) regarding the avoidance of pyramiding) under the 
regulations, it may be possible for the veteran to receive a 
higher rating based on chronic disability due to fatigue as 
an undiagnosed illness as compared to the current rating he 
is receiving, due in part to symptoms of fatigue, for 
service-connected hypothyroidism.  

Additionally, the examiner appears to identify objective 
signs of chronic disability in the form of musculoskeletal 
pain and stiffness.  At the same time, as noted above, the 
examiner speculates as to the etiology of the musculoskeletal 
pain and stiffness being due to other known clinical 
diagnoses.  As such, the Board can not say conclusively 
whether the veteran's objective signs and symptoms of 
musculoskeletal pain and stiffness are necessarily associated 
with a known clinical diagnosis.  

Therefore, the veteran should be scheduled for an additional 
VA examination regarding his claims for disability due to 
undiagnosed illness.  In this regard, the examiner should 
report whether there are objective indications of chronic 
disability associated with the veteran's claimed fatigue as 
well as claimed musculoskeletal pain and stiffness.  The 
examiner should also indicate whether the veteran's fatigue 
or musculoskeletal pain and stiffness can be definitely 
related to a known clinical diagnosis, to include any other 
identified disability or medication associated therewith.  
See 38 U.S.C.A. § 5103A(d) (West 2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the remaining claims on 
appeal.

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the remaining claims on 
appeal that is not currently of record.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  After securing any additional 
records, the RO should arrange for the 
veteran to undergo a VA comprehensive 
general medical examination.  All 
appropriate testing should be conducted 
and all clinical findings should be 
reported in detail.  The examiner should 
be asked to review the claims file (in 
particular, those reports of VA 
examination of record) and examine the 
veteran.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of those claimed 
symptoms of fatigue as well as symptoms 
of musculoskeletal pain and stiffness, 
and state what precipitates and what 
relieves them.  In doing so, the examiner 
should indicate whether there are 
objective indications of chronic 
disability (clinical signs of illness) 
associated with fatigue and/or 
musculoskeletal pain and stiffness.  

With respect to each complaint or 
symptom, the examiner should specifically 
state whether the veteran's fatigue 
and/or musculoskeletal pain and stiffness 
is attributable to a known diagnostic 
entity (to include medications).  In 
addition, if the veteran's symptoms are 
found to be attributable to a know 
diagnostic entity, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e. there is at 
least a 50 percent probability) that the 
diagnosed entity is related to the 
veteran's period of active military 
service.  



If the veteran suffers from any of the 
above complaints or symptoms determined 
not to be associated with a known 
clinical diagnosis, further specialist 
examination(s) will be required to 
address these findings, and should be 
ordered by the primary examiner.  In such 
instance, the primary examiner should 
provide the specialist(s) with all 
examination reports and test results, and 
request that the specialist determine 
which of the symptoms can be attributed 
to a known clinical diagnosis, and which, 
if any, cannot.  

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a SSOC.  The veteran and 
his attorney should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


